              Case 3:21-mj-00007-DMC Document 26 Filed 09/15/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL D. ANDERSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. CASE NO. 3:21-MJ-0007-DMC
11                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
12                          v.                           5.1(d) AND EXCLUSION OF TIME
13   GARY STEPHEN MAYNARD,                               DATE: September 21, 2021
                                                         TIME: 2:00 p.m.
14                                Defendant.             COURT: Hon. Deborah L. Barnes
15

16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States

18 Attorney MICHAEL D. ANDERSON, and defendant GARY STEPHEN MAYNARD, both individually

19 and by and through his counsel of record, HANNAH LABAREE, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on August 8, 2021, and defendant first appeared

21 before a judicial officer of the Court in which the charges in this case were pending on August 10, 2021.

22 The court set a preliminary hearing date of August 24, 2021. The preliminary hearing date was

23 continued by stipulation and order to September 21, 2021 at 2:00 p.m.

24          2.      By this stipulation, the parties jointly move for an extension of time of the preliminary

25 hearing date to November 22, 2021, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule

26 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to

27 allow the defense reasonable time for preparation, and for the government’s continuing investigation of

28 the case. The defendant is in receipt of the complaint affidavit setting forth detailed facts regarding the

      STIPULATION, [PROPOSED] FINDINGS AND ORDER         1
              Case 3:21-mj-00007-DMC Document 26 Filed 09/15/21 Page 2 of 4


 1 investigation and the government has provided preliminary discovery to defense counsel of reports,

 2 photographs and video recordings to assist in defense preparation. The government is currently in the

 3 process of preparing and processing discovery that includes the initial preliminary discovery as well as

 4 additional reports and materials. The government is also working on forensic examinations of devices

 5 seized pursuant to a search warrant in this case. Additionally, the delay is required to allow the parties

 6 to attempt to negotiate a pre-indictment resolution of the case. The parties further agree that the interests

 7 of justice served by granting this continuance outweigh the best interests of the public and the defendant

 8 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 9          3.      The parties agree that good cause exists for the extension of time, and that the extension

10 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

11 Therefore, the parties request that the time between September 21, 2021, and November 22, 2021, be

12 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

13          IT IS SO STIPULATED.

14
      Dated: September 14, 2021                              PHILLIP A. TALBERT
15                                                           Acting United States Attorney
16
                                                             /s/ MICHAEL D. ANDERSON
17                                                           MICHAEL D. ANDERSON
                                                             Assistant United States Attorney
18

19
      Dated: September 14, 2021                              /s/ HANNAH LABAREE
20                                                           HANNAH LABAREE
21                                                           Counsel for Defendant
                                                             Gary Stephen Maynard
22

23

24

25

26

27

28

      STIPULATION, [PROPOSED] FINDINGS AND ORDER         2
              Case 3:21-mj-00007-DMC Document 26 Filed 09/15/21 Page 3 of 4

   PHILLIP A. TALBERT
 1 Acting United States Attorney
   MICHAEL D. ANDERSON
 2 Assistant United States Attorney
   501 I Street, Suite 10-100
 3 Sacramento, CA 95814
   Telephone: (916) 554-2700
 4
   Attorneys for Plaintiff
 5 United States of America

 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                            CASE NO. CASE NO. 3:21-MJ-0007-DMC
10
                                   Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
11                                                        PRELIMINARY HEARING PURSUANT TO RULE
                             v.                           5.1(D) AND EXCLUDING TIME
12
     GARY STEPHEN MAYNARD,                                DATE: SEPTEMBER 21, 2021
13                                                        TIME: 2:00 P.M.
                                  Defendant.              COURT: HON. DEBORAH L. BARNES
14

15

16
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
17
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on September 10, 2021.
18
     The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
19
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
20
     5.1(d) of the Federal Rules of Criminal Procedure.
21
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
22
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
23
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
24
     not adversely affect the public interest in the prompt disposition of criminal cases.
25
            THEREFORE, FOR GOOD CAUSE SHOWN:
26
            1.      The date of the preliminary hearing is extended to November 22, 2021, at 2:00 p.m.
27
            2.      The time between September 21, 2021, and November 22, 2021, shall be excluded from
28

      STIPULATION, [PROPOSED] FINDINGS AND ORDER           3
             Case 3:21-mj-00007-DMC Document 26 Filed 09/15/21 Page 4 of 4


 1 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 2         3.      Defendant shall appear at that date and time before the Magistrate Judge on duty.

 3

 4         IT IS SO ORDERED.

 5

 6         Dated: September 14, 2021
                                                    _____________________________________
 7
                                                    CAROLYN K. DELANEY
 8                                                  UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION, [PROPOSED] FINDINGS AND ORDER        4
